ORDER
On August 4, 1997, petitioner was suspended for eighteen months from the practice of law in this state. In the Matter of Edwards, 327 S.C. 148, 488 S.E.2d 864 (1997). Petitioner has now filed a petition for reinstatement. The Committee on Character and Fitness recommends the petition be granted, subject to the following conditions:
1. After reinstatement, petitioner must attend anger management training and provide evidence of the completion of the classes.
2. Petitioner must practice under the supervision of a mentor for the first full year after he returns to the practice of law.
*411We grant the petition, subject to the conditions set forth by the Committee on Character and Fitness, and reinstate petitioner to the practice of law in South Carolina. Evidence of petitioner’s completion of anger management training should be provided to the Office of Disciplinary Counsel. In addition, petitioner shall submit to the Office of Disciplinary Counsel for approval the name of an attorney to serve as a mentor. The attorney who serves as petitioner’s mentor shall file a written report with the Office of Disciplinary Counsel every six months during the one year period following petitioner’s return to the practice of law.
IT IS SO ORDERED.
/s/ JEAN H. TOAL, C.J.
FOR THE COURT